Exhibit (a)(12) DWS INCOME TRUST Amendment of Amended and Restated Declaration of Trust The undersigned, being at least a majority of the duly elected and qualified Trustees of DWS Income Trust, a Massachusetts business trust (the “Trust”), acting pursuant to the authority granted to the Board of Trustees in the Amended and Restated Declaration of Trust dated June 2, 2008, as amended (the “Declaration of Trust”), do hereby amend Article I, Section 1.1 of the Declaration of Trust, as follows: The name of the Trust is hereby changed from “DWS Income Trust” to “Deutsche Income Trust” effective August 11, 2014. IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 9th day of July 2014. /s/John W. Ballantine /s/Henry P. Becton, Jr. John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Richard J. Herring /s/William McClayton Richard J. Herring, Trustee William McClayton, Trustee /s/Rebecca W. Rimel /s/William N. Searcy, Jr. Rebecca W. Rimel, Trustee William N. Searcy, Jr., Trustee /s/Jean Gleason Stromberg /s/Robert H. Wadsworth Jean Gleason Stromberg, Trustee Robert H. Wadsworth, Trustee
